ON MOTION FOR REHEARING.
LATTIMORE, Judge.
We have carefully examined appellant’s motion for rehearing. According to the testimony both for appellant and the state, appellant was drunk when arrested, and testimony as to his condition was pertinent. That the officer testified that he put appellant in jail, does not seem to carry any necessary intimation as to the opinion of the officer concerning appellant’s guilt. Testimony that the officer *293arrested appellant for reckless driving, under the facts of this case, was not erroneous.
Since Halfman swore that he had not been promised, and was not expecting, leniency from officers, — in return for testimony given by him for the state, — we find ourselves unable to appreciate complaint that appellant was not allowed to ask the witness if he was not expecting leniency from “Any one else”. Appellant does not show that he could prove by the witness that he was expecting leniency at the hands of any one else.
Believing the case correctly decided, the motion for rehearing will be overruled.

Overruled.